              Case 21-03008-KLP                Doc 3 Filed 02/17/21 Entered 02/17/21 12:05:42                                  Desc
                                                 Pretrial Summons Page 1 of 2
                                                 United States Bankruptcy Court
                                                        Eastern District of Virginia
                                                            Richmond Division
                                                                           Case Number 20−34576−KLP
                                                                           Chapter 11
In re:                                                                     Adversary Proceeding Number 21−03008−KLP
Lewis E. Wilkerson, Jr.                                                    Judge Keith L. Phillips
                                                              Debtor(s)
Robert E. Dixon
                                                            Plaintiff(s)
V.
Lewis E. Wilkerson Jr.
                                                          Defendant(s)

                               SUMMONS AND NOTICE IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this summons to the
Clerk of the Bankruptcy Court within 30 days after the date of issuance of this summons, except that the United States and its
offices and agencies shall file a motion or answer to the complaint within 35 days. Motion or Answer is due by 3/19/2021. If
you make a motion, your time to answer is governed by Fed.R.Bankr.P. 7012.

                                           William C. Redden
                                           United States Bankruptcy Court
ADDRESS OF CLERK:                          701 East Broad Street
                                           Richmond, VA 23219

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                                           William F. Seymour IV
NAME AND ADDRESS OF                        FloranceGordonBrown, P.C.
PLAINTIFF'S ATTORNEY:                      901 East Cary Street, Suite 1900
                                           RICHMOND, VA 23219
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be held at the
following time and place:

                                           Judge Phillips' − Courtroom, U. S. Bankruptcy Court, 701 E. Broad St., Rm. 5100,
ADDRESS:                                   Richmond, VA 23219
DATE AND TIME:                             4/28/21 at 09:30 AM

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO
ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN
AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                                                                           WILLIAM C. REDDEN, CLERK OF COURT
Date: February 17, 2021                                                    By /s/ Nathaniel Bullock
                                                                           Deputy Clerk

              [Note: It is the responsibility of counsel for the plaintiff/movant to advise the Court of any settlement or any other valid reason that a
             Court scheduled pretrial conference, hearing or trial need not be conducted. Counsel are advised to provide the Court with such
             notification as far in advance of any such conference, hearing or trial as is practical under the circumstances. Failure of such counsel to
             properly and timely notify the Court may result in the imposition of sanctions. Local Bankruptcy Rule 9013−1(O)].
              Case 21-03008-KLP            Doc 3 Filed 02/17/21 Entered 02/17/21 12:05:42                       Desc
                                             Pretrial Summons Page 2 of 2
                                                                   Bankruptcy Case No. 20−34576−KLP
                                                                   Adversary Proceeding Case No. 21−03008−KLP



                                                 CERTIFICATE OF SERVICE

I, ______________________________________________________ (name), certify that I am, and at all times during the
service of process was, not less than 18 years of age and not a party to the matter concerning which service of process was
made. I further certify that the service of this summons and a copy of the complaint was made
___________________________________ (date) by:

             Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed to:



             Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:



             Residence Service: By leaving the process with the following adult at:



             Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
             addressed to the following officer of the defendant at:



             Publication: The defendant was served as follows: [Describe briefly]



             State Law: The defendant was served pursuant to the laws of the State of
             ___________________________________ (name of state), as follows: [Describe briefly]



Under penalty of perjury, I declare that the foregoing is true and correct.


___________________________________________________ ___________________________________________________
                        Date                                              Signature
                     Print Name
                     ___________________________________________________________________________________
                     Business Address
                     ___________________________________________________________________________________
                     City             State       Zip
